     Case 2:16-cr-00174 Document 192 Filed 07/23/20 Page 1 of 3 PageID #: 1881



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,


v.                                       CRIMINAL ACTION NO. 2:16-cr-00174

CHARLES YORK WALKER, JR.,



                     MEMORANDUM OPINION AND ORDER

        Pending before the court is Defendant Charles Walker’s Motion for Release

Pending Appeal. [ECF No. 189]. 1 For the reasons that follow, the motion is DENIED.

        A judicial officer must detain a person pending appeal unless the judicial

officer finds: (1) by clear and convincing evidence that the person is not likely to flee

or pose a danger to the community if released under 18 U.S.C. § 3142(b), (c); and (2)

that the appeal is not for the purpose of delay and raises substantial question of law

or fact likely to result in reversal, an order for a new trial, a sentence that does not

include a term of imprisonment, or a reduced sentence to a term of imprisonment less




1The Court is not required to conduct a hearing under 18 U.S.C. § 3143. See e.g.,
United States v. Stevens, No. CR 19-350-02, 2020 WL 1888968, at *2 (E.D. Pa. Apr.
16, 2020) (“The Court did not conduct a hearing on Stevens’ motion because it is not
required under 18 U.S.C. §§ 3143….”); United States v. Parry, No. CR ELH-15-0416,
2017 WL 1386336, at *1 (D. Md. Apr. 14, 2017) (“This Memorandum Opinion
addresses defendant Lori Parry’s ‘Motion For Release Pending Appeal’… The Motion
was filed pursuant to 18 U.S.C. § 3143. No hearing is necessary to resolve the
Motion.”).
  Case 2:16-cr-00174 Document 192 Filed 07/23/20 Page 2 of 3 PageID #: 1882



than the total of the time already served plus the expected duration of the process.

18 U.S.C. § 3143(b).

      Section 3143(b)(2) provides mandatory detention for certain offenses, including

conviction of a controlled substance offense with a maximum term of imprisonment

of ten or more years. However, “[§] 3145(c) turns the situation from one of mandatory

detention   into   one   where   release   is   possible—provided    the   defendant

can…demonstrate that ‘exceptional reasons’ for release exist.” See e.g., United States

v. West, No. 1:18-CR-00002, 2020 WL 2572482, at *6 (M.D. Tenn. May 21, 2020);

United States v. Cabrera, No. 3:16-CR-238 (SRU), 2020 WL 3963887, at *2 (D. Conn.

July 13, 2020); United States v. Brizuela, No. 1:18CR1-1, 2019 WL 5684508, at *2

(N.D.W. Va. Nov. 1, 2019). I note that both the Government and Defendant ignore

completely § 3145(c), and therefore neither side addresses whether “exceptional

reasons” exist for release.

      Nevertheless, I cannot find by clear and convincing evidence that Defendant

Walker is not likely to flee or pose a danger to the community. Defendant has been

convicted of multiple felony offenses, and there is evidence that he mixed violence

and threats of violence with his criminal drug and firearm activity in the instant

offense. Accordingly, I do not need to reach whether “exceptional reasons” exists for

release or whether Defendant raises a substantial question of law or fact. I therefore

DENY the motion. [ECF No. 153].

      The Court also remains gravely concerned about the ongoing coronavirus

pandemic and has considered the risks of COVID-19 with respect to Defendant.
  Case 2:16-cr-00174 Document 192 Filed 07/23/20 Page 3 of 3 PageID #: 1883



Defendant has provided no argument regarding COVID-19 or preexisting health

conditions in his motion.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                      ENTER:       July 23, 2020
